     1   INGRID M. EVANS, ESQ. (SBN 179094)
         EVANS LAW FIRM, INC.
     2   3053 Fillmore Street #236
         San Francisco, CA 94123
     3   Phone: (415) 441-8669
         Fax: (888) 891-4906
     4   Ingrid@evanslaw.com

     5   ALEXANDER G. CABECEIRAS, ESQ.
         DEREK SMITH LAW GROUP, PLLC
     6   One Penn Plaza, Suite 4905
         New York, New York 10119
     7   Phone: (212) 587-0760
         Fax: (212) 587-4169
     8   alexc@dereksmithlaw.com
         Pro Hac Vice
     9
         Attorneys for Plaintiff
    10
                                     IN THE UNITED STATES DISTRICT COURT
    11                             FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                            SAN FRANCISCO DIVISION
    12
          MAURO BOTTA,                                    Case No. 3:18-cv-02615-AGT
    13
                                       Plaintiff,
    14                                                    PLAINTIFF MAURO BOTTA’S
              vs.                                         SUPPLEMENTAL BRIEF RE RULES AND
    15                                                    REGULATIONS VIOLATED

    16    PRICEWATERHOUSECOOPERS LLP,
                                                          Trial Date: February 22, 2021
                    Defendant.                            Time:         8:30AM
    17                                                    Courtroom: Courtroom A, 15th Floor, United
                                                          States District Courthouse, 450 Golden Gate
    18                                                    Ave., San Francisco, CA 94102
                                                          Judge:        The Hon. Alex G. Tse
    19

    20
                Plaintiff presented evidence at trial of his reasonable belief that PwC violated the standards, rules
    21
.




         and regulations listed below. However, Plaintiff is not required to cite specific code sections violated
    22
         in order to show that he engaged in a protected activity. Van Arsdale v. Int’l Game Technology, 577
    23
                                                           1
    24
         Case No. 3:18-cv-002615-AGT                PLAINTIFF’S POST-TRIAL BRIEF ON RULE AND
         REGULATION VIOLATIONS
    25

    26
     1   F.3d 989, 997 (9th Cir. 2009), citing with approval Welch v. Chao, 536 F.3d 269, 276 (4th Cir.

     2   2008)(“[a]n employee need not cite a code section he believes was violated” to trigger the protections

     3   of § 1514A) Erhart v. BofI Holding, Inc., 269 F. Supp. 3d 1059, 1072 (S.D. Cal. 2017) (“[t]he plaintiff,

     4   therefore, ‘can have an objectively reasonable belief of a violation’ even if the plaintiff ‘fails to allege,

     5   prove, or approximate specific elements of fraud, which would be required under a fraud claim

     6   against the defrauder directly’’).

     7          1. PCAOB Rule 3520 “Auditor Independence,” PCAOB Auditing Standard 1005

     8   “Independence,” SEC Regulation S-X 17; 17 CFR § 210.2-01 (“Section 210.2-01 is designed to

     9   ensure that auditors are qualified and independent of their audit clients both in fact and in appearance.”)

    10          2. The PCAOB issues auditing standards and oversees the quality of public company audits

    11   conducted by firms such as Defendant. (Testimony of Mauro Botta: Vol. 1, 103:12-16) (“Q.: What is the

    12   Public Company Accounting Oversight Board? A: It is the government agency’s part of the SEC that is

    13   in charge of issuing auditing standards and, also, to oversee the quality of the audit firms…”).

    14          3. Audit Standard No. 5 and Severity of Deficiencies. As Defendant’s expert Jason

    15   Flemmons testified, “that section relates to - it advises auditors when evaluating the severity of a

    16   material weakness…to…evaluate whether the deficiency… presents a reasonable assurance that the

    17   internal controls would not detect a material misstatement and whether the control structure would

    18   satisfy a prudent official in that regard.” Flemmons Expert Testimony, Vol. 8, 1400:9-14.

    19          4. Audit Standard No. 5 Requires Disclosure of Material Weaknesses. See Flemmons

    20   Testimony: Vol. 8, 1400:16-19 (“Q: If a material weakness is found, it needs to be put in the company’s

    21   public records like the 10-K, correct? A: The finding of a material weakness does require disclosure.”)
.




    22          5. Audit Standard No. 5 Requires Auditors Required To Issue Adverse Opinion. If a

    23   material weakness is discovered in the course of an audit, the auditor is required to issue an adverse
                                                           2
    24
         Case No. 3:18-cv-002615-AGT                PLAINTIFF’S POST-TRIAL BRIEF ON RULE AND
         REGULATION VIOLATIONS
    25

    26
     1   opinion. See Flemmons Testimony: Vol. 8, 1401:1-2 (“[A]uditors would also be required to issue an

     2   adverse opinion on the effectiveness of a company’s internal controls” if a material weakness was

     3   discovered.

     4          6. Auditor Independence Required By PCAOB and SEC (ISA Auditing Standard 220 and

     5   PCAOB Rule 2520 Auditor Independence). Defendant’s expert Jason Flemmons testified that auditor

     6   independence is required by the rules and regulations of the SEC and PCAOB. Vol. 8, 1394:1-4 (“Q:

     7   And, in fact, [independence is] required in the PCAOB standards, correct? A: Yes, that’s one place

     8   where there are standards. There are also SEC regulations to that – to that topic.”); Vol. 8, 1394:20

     9   (Defendant’s expert testimony that maintaining independence is “certainly” a priority). According to

    10   Defendant’s expert, the independent judgment of an auditor is “a central part of what an auditor does

    11   throughout an audit.” Vol. 8, 1394:25-1395:1

    12          7. Tye Thorson testified that auditor independence was required. Vol. 6, 1122:4-6 (Thorson

    13   testimony: “Q. And you agree PwC’s job is to remain independent of the companies they are auditing,

    14   right? A.: Absolutely.”).

    15          8. Mauro was aware that auditor independence was required. Vol.2, 297:1-9 (“Q: And that

    16   Belief based off your years of experience as an auditor A. I think it's based on my experience and my

    17   understanding of what auditor role and relationship should be.”)

    18
                9. Mauro’s belief that Defendant violated these standards and regulations of independence
    19   was reasonable given that he had personally been removed from two audits, at the client’s request, after

    20   raising concerns. (Vol. 2, 293:9-10 (removed from Cavium engagement); 2, 294:15-17(told he “was
         being rolled off at the CFO request”); Vol. 2, 295:17-19 (Thorson told Cavium Mauro “wanted to give
    21
.




         them a material weakness”); Vol. 2, 293:11-13 (“I was kicked out after the first quarter of 2015, the first
    22
         quarterly review.”); Vol. 2, 296:21-25 (“Q: What ethical obligations did PwC violate by removing you,
    23
                                                           3
    24
         Case No. 3:18-cv-002615-AGT                PLAINTIFF’S POST-TRIAL BRIEF ON RULE AND
         REGULATION VIOLATIONS
    25

    26
     1
         if any? A: I believe it was improper for letting a company determine who should be on the audit teams
     2   that audits them. To me, it does not seem very independent.”); Vol. 2, 332:15-16 (“I was kicked out

     3   immediately after year-end” on Harmonic engagement) Vol. 5, 827:7-9 (“Q.: Mr. Botta, sitting here
         today do you feel that PwC violated its independence obligations? A.: Yes.”).
     4

     5

     6   Date: April 5, 2021
                                                           By:________________________________
     7
                                                             Alexander G. Cabeceiras, Esq.
     8                                                       DEREK SMITH LAW GROUP, PLLC
                                                             PRO HACE VICE TO BE SUBMITTED
     9                                                       alexc@dereksmithlaw.com
                                                             1 Penn Plaza, Suite 4905
    10                                                       New York, New York 10119
                                                             Phone: (212) 587-0760
    11
                                                             Ingrid M. Evans, Esq. (SBN 179094)
    12                                                       EVANS LAW FIRM, INC.
                                                             3053 Fillmore Street #236
    13                                                       San Francisco, CA 94123
                                                             Phone: (415) 441-8669
    14
                                                             Attorneys for Plaintiff
    15

    16

    17

    18

    19

    20

    21
.




    22

    23
                                                          4
    24
         Case No. 3:18-cv-002615-AGT               PLAINTIFF’S POST-TRIAL BRIEF ON RULE AND
         REGULATION VIOLATIONS
    25

    26
